     Case 2:21-cv-03884-PA-JC Document 17 Filed 07/27/21 Page 1 of 1 Page ID #:124



 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12    EDUIN RENE MIRAMONTES,                 ) Case No. 2:21-cv-03884-PA-JC
                                             )
13                                           ) JUDGMENT
                           Petitioner,       )
14                                           )
                    v.                       )
15                                           )
      TAE D. JOHNSON, ACTING                 )
16    DIRECTOR, ICE, et al.,                 )
                                             )
17                                           )
                                             )
18                     Respondents.
     ______________________________
19
           Pursuant to this Court’s Order Accepting Findings, Conclusions and
20
     Recommendations of United States Magistrate Judge,
21
           IT IS ADJUDGED that the Petition for Writ of Habeas Corpus under
22
     28 U.S.C. § 2241 and this action are dismissed without prejudice.
23
           IT IS SO ADJUDGED.
24
     DATED: July 27, 2021
25
26
27                                  _______________________________________
                                               PERCY ANDERSON
28                                      UNITED STATES DISTRICT JUDGE
